Citation Nr: 1010302	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-09 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
bladder cancer.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated May 2007 and 
March 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the Veteran's claims.

In September 2009, the Board requested medical opinions from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2009).  The requested opinions have 
been provided and associated with the Veteran's VA claims 
folder.  The VHA opinions have been provided to the Veteran 
and his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  The Veteran 
submitted additional evidence in response to the VHA 
opinions.  As will be explained below, he has not waived 
local jurisdiction of this additionally received evidence and 
a remand is therefore required.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims must be remanded for further procedural 
development.  

Reason for remand

As indicated above, the Board requested VHA medical opinions 
concerning the Veteran's pending service connection claims in 
September 2009.  The requested medical opinions dated October 
2009 were received and subsequently associated with the 
Veteran's VA claims folder.  The Veteran submitted additional 
evidence in response to the VHA opinions.  Specifically, as 
to the hypertension claim, the Veteran submitted a medical 
opinion from Dr. M.S. who indicated that the Veteran's 
hypertension developed during his military service.  
Additionally, the Veteran submitted new Internet medical 
evidence as to the residuals of bladder cancer claim.  
Neither the Veteran nor his representative has submitted a 
waiver of local consideration of this evidence.  See 38 
C.F.R. § 20.1304 (2009).  Contingent waivers are not deemed 
to be adequate.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims folder 
must be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
'pertinent' to the claim.  The Board has considered this 
additionally received evidence and finds it to be pertinent 
to the pending claims as both the newly added medical opinion 
and medical research evidence support the Veteran's 
contention that his hypertension and bladder cancer are 
related to his military service.

Accordingly, a remand for local consideration of the newly 
added evidence is required.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should readjudicate the Veteran's claims 
of entitlement to service connection for 
hypertension and residuals of bladder 
cancer.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


